DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph N. Ziebert; Attorney of Record (Reg. No. 35,421) on 11/10/2021.

Claim 15 has been amended and replaced by the following: 
--15. (Currently Amended) A  method for operating an energy consuming unit in a building with a heating ventilating and air conditioning (HVAC) non-grid source and an energy grid; and operating the energy consuming unit using the energy.--

Claim 16 has been amended and replaced by the following: 
--16. (Currently Amended) The method of Claim 15, wherein the predictive cost function is optimized by determining an optimal amount of electric energy to purchase from the energy non-grid source non-grid source 

Claim 17 has been amended and replaced by the following: 
      --17. (Currently Amended) The method of Claim 15, further comprising operating a fan of the unit to generate a supply airstream and provide the supply airstream to one or more building zones wherein the non-grid source comprises a battery.--

Claim 18 has been amended and replaced by the following: 
      --18. (Currently Amended) The method of Claim 17, further comprising operating one or more heating elements or cooling elements of the unit positioned within a supply airstream path to apply heating or cooling to [[a]] the supply airstream; wherein the predictive cost function accounts for a cost of generating the heating or cooling applied to the supply airstream at each time step of the period.--

Allowable Subject Matter
2.         Claims 1-20 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the predictive controller and method  for building equipment associated with a building, the predictive controller comprising: a processor configured to control electric energy used by the building equipment, wherein the processor is configured to utilize a predictive cost function to determine an amount of the electric energy supplied from an energy grid source and a non-energy grid source to the building equipment of instant independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

11/13/2021